Title: To James Madison from Elbridge Gerry, 16 June 1801
From: Gerry, Elbridge
To: Madison, James


Dear Sir
NewYork 16th June 1801
I have received a letter from Mrs Corran, formerly Mrs Bland, at Paris, expressing “a wish to acquire for Mr Corran an appointment of Consul.” I do not know the Gentleman, or his character; you are probably acquainted with both, & can judge of the expediency & policy of the measure. Havre de Grace, or Antwerp she prefers, & states, that “tho her husband was a subject to England, his opinions are perfectly republican”; that “he is at present in Denmark, has a considerable landed property there, & is a burgher of Copenhagen & Hamburg & citizen of Denmark.[”]
Give me leave, Sir, to congratulate you on the happy prospects of our country. The administration of Mr Jefferson, thus far, has done him great honor, & will equal in popularity, I think, if not rival that of General Washington. The prostration of the dignity of the last executive, by an oligarchical faction, will serve as a becon to succeeding governments to guard against the baleful influence of such unconstitutional & dangerous combinations. The “good friends” of the President have urged, that he will be deficient in firmness. We well know, that he will not be precipitated into rashness, between which & the former they make no distinction. But the specimens already given of his system, are pledges, that in his future conduct, the suaviter & fortiter will be united. Permit me to assure you Sir of my highest esteem & respect, & that I remain your very huml Sert
E Gerry
